Appellant has filed a lengthy motion for rehearing questioning the correctness of the conclusion reached in our original opinion as to the existence of probable cause for the officers to search appellant's car in the absence of a search warrant. This has necessitated a re-examination of the statement of facts and the bills of exception which we have carefully done. We are confirmed in the conclusion heretofore expressed that the information which the officers had in advance with reference to appellant and his brother transporting liquor, in connection with their conduct on the night of the search, constituted probable cause authorizing the search. It would be useless to again review the evidence in that regard. It is set out at considerable length in the original opinion.
We have also examined the other contentions which are reiterated in appellant's motion and believe they were all properly disposed of in our former opinion.
The motion for rehearing is overruled.
Overruled.